



Exhibit 10.2
EXECUTION COPY
SERVICES AGREEMENT
This Services Agreement (the “Agreement”) is entered into effective as of
November 11, 2016 (the “Effective Date”), by and between Roivant Sciences GmbH,
a company with limited liability organized under the laws of the country of
Switzerland (“Service Provider”) and Myovant Sciences GmbH, a company with
limited liability organized under the laws of the country of Switzerland
(“Service Recipient”).
RECITALS
WHEREAS, Service Recipient is a biotechnology company focused on acquiring,
developing and commercializing late-stage endocrinology drug candidates,
including non-strategic endocrinology assets from large pharmaceutical
companies, distressed endocrinology drug candidates from small biotech
companies, endocrinology drugs or novel approaches from universities, and
high-risk endocrinology projects abandoned by conventional biopharmaceutical
firms;
WHEREAS, Service Provider is capable of providing preparatory services in
relation to the identification of potential endocrinology drug asset candidates,
managing the performance of clinical trials or other research and development
activities, performing or evaluating scientific and statistical analyses, and
various administrative matters; and
WHEREAS, Service Recipient desires to engage the services of Service Provider,
and the Service Provider is willing to provide such services in consideration
for a fee.
NOW, THEREFORE, in consideration of the mutual covenants, rights and obligations
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.
DEFINITIONS

1.1
Affiliate. “Affiliate” shall mean any Person, whether de jure or de facto, other
than a Party, that directly or indirectly owns, is owned by or is under common
ownership with a Party to the extent of at least 50 percent of the equity having
the power to vote on or direct the affairs of the entity, and any Person
actually controlled by, controlling, or under common control with a Party.





--------------------------------------------------------------------------------





1.2
Costs. “Costs” shall mean the fully-burdened cost incurred by the Service
Provider and its Affiliates during any applicable month to provide the
Services.  For purposes of this definition, the fully-burdened cost includes
without limitation: (i) the costs of any materials used in providing the
Services; (ii) the salary, benefits (if any) (including without limitation,
medical plans and 401(k) or other retirement plans), and employment taxes (if
any) of all the Service Provider’s employees involved in providing such services
(excluding, however, any compensation that is provided to an employee or
independent contractor in the form of equity instruments, options to acquire
stock (stock options), rights with respect to (or determined by reference to)
equity instruments or stock options, or any non-cash compensation provided by a
third party to an employee or independent contractor); (iii) related overhead
expenses (including, without limitation, cost of facilities and utilities costs,
insurance, and the cost of all general support, operational and business
services); (iv) any and all licensing fees paid or payable to Third Parties for
any intellectual property incorporated into such services; and (v) any
depreciation, amortization or other cost recovery for financial accounting
purposes related to assets of the Service Provider to the extent such assets are
used in providing the Services; provided, however, that the fully-burdened cost
shall not include costs incurred by the Service Provider to engage a Third Party
for the purpose of providing Services pursuant to Section 3.4 of the Agreement.

1.3
Marks. “Marks” shall mean and include trademarks, service marks, trade names,
domain names, trade dress, logos, and similar designations, whether registered
or unregistered, and all applications and registrations therefor.

1.4
Party. “Party” shall mean Service Provider or Service Recipient, and “Parties”
shall mean Service Provider and Service Recipient collectively.

1.5
Person. “Person” shall mean and include any individual, corporation, trust,
estate, partnership, joint venture, company, association, governmental bureau or
agency, or any other entity regardless of the type or nature thereof.

1.6
Third Party. “Third Party” shall mean any entity other than a Party or an
Affiliate.

1.7
Works. “Works” shall mean any work product, technical knowledge, creations,
know-how, formulations, recipes, specifications, rights, devices, drawings,
instructions, expertise, trade practices, customer lists, computer data, source
codes, analytical and quality control data, Marks, copyrights, commercial
information, inventions, works of authorship, designs, methods, processes,
technology, patterns, techniques, data, , patents, trade secrets, copyrights,
related contracts, licenses and agreements and the like, and all other
intellectual property created, authored, composed, invented, discovered,
performed, perfected, provided, acquired or learned by the Service Provider,
whether solely or jointly with others, whether patented, patentable or not,
whether in written form or otherwise, whether disclosed to Service Provider by
either Service Recipient or otherwise, in performing its obligations under this
Agreement, in each case, that (i) relates to intellectual property or potential
intellectual property originating from research and development of Service
Recipient or its affiliate’s drug products or portfolio candidates, and (ii)
arises out of services provided directly or indirectly (e.g., through an
employee, consultant clinical research organization, other vendor or other Third
Party engaged by the Service Provider) in connection with such research and
development.





--------------------------------------------------------------------------------





1.8
Year. “Year” shall mean the 12-month period ending on March 31.

2.
ENGAGEMENT.

Subject to the terms of this Agreement, the Service Recipient hereby engages the
Service Provider to perform the services set forth on Exhibit A attached hereto
(the “Services”). Any additional services requested by the Service Recipient
that are not included within the Services shall, if mutually agreed upon by the
Parties, each in its sole discretion, be negotiated and included in this
Agreement through amendments to Exhibit A hereto. The scope of the Service
Provider’s authority shall be specifically limited to those activities outlined
in this Agreement.
3.
RELATIONSHIP OF THE PARTIES.

3.1
The Parties are each independent contractors and not joint venturers, partners,
agents, or representatives of the other. The Service Provider shall perform the
Services for the Service Recipient under this Agreement as an independent
contractor and neither the Service Provider nor its employees, subcontractors or
agents shall be deemed to be agents, servants or employees of the Service
Recipient, nor shall the Service Provider and the Service Recipient be deemed or
construed solely by this Agreement to be partners or joint venturers. The
Service Provider shall have exclusive control over the direction and conduct of
its employees in carrying out the activities required under this Agreement.

3.2
Neither the Service Provider nor its employees, subcontractors or agents shall
have the authority to (i) negotiate the terms of or execute contracts and
agreements of the Service Recipient (including letters of intent, even if
non-binding), provided the Service Provider may suggest incorporating certain
non-core agreement terms within the parameters and guidelines provided by
Service Recipient; (ii) hire personnel for the Service Recipient; (iii) exercise
binding authority with respect to the operations of the Service Recipient; (iv)
make binding recommendations to the Service Recipient; (v) make decisions or
have decision-making rights with respect to the Service Recipient; (vi) hold
itself out as representing the Service Recipient or as having the authority to
negotiate the terms of or conclude contracts on behalf of the Service Recipient
or (vii) perform services for the Service Recipient that are not covered by this
Agreement.

3.3
The Service Provider and its employees, subcontractors or agents shall have the
authority to (i) provide advice, assistance, direction and recommendations to
the Service Recipient with respect to its operations; (ii) make recommendations
on key points of contracts, without having the power to negotiate the terms of
or conclude contracts or agreements on behalf of the Service Recipient; (iii)
participate in discussions on contracts and agreements; (iv) arrange
transactions between the Service Recipient and other parties, provided that the
Service Provider does not make any actual decisions or participate in
substantive activities, such as negotiations with respect to the terms of such
transactions, provided the Service Provider may suggest incorporating certain
non-core agreement terms within the parameters and guidelines provided by
Service Recipient; and (v) contact banks in connection with raising capital for
the Service Recipient, without having, in any circumstance, the power to
negotiate the terms of or conclude contracts or agreements on behalf of the
Service Recipient in connection with raising capital for the Service Recipient.





--------------------------------------------------------------------------------





3.4
Engagement of Third Parties. The Service Provider may, with the prior consent of
the Service Recipient, engage such persons, corporations, or other entities as
it reasonably deems necessary for the purpose of performing Services under this
Agreement; provided, however, that the Service Provider shall remain responsible
for the performance of all such Services and shall be considered to engage with
such persons, corporations, or other entities in its own name and on its own
behalf.

4.
FEES AND EXPENSES.

4.1
The Service Recipient shall pay the Service Provider a fee in accordance with
Exhibit B attached hereto for the Services provided hereunder. The rates
specified in Exhibit B attached hereto shall be reviewed and may be updated from
time to time by the Parties. Fees for Services performed by the Service Provider
will be billed by the Service Provider on a monthly basis. All other costs for
Third Party services shall be billed, by or on behalf of the Service Provider,
to the Service Recipient, in such manner and format and with such supporting
information as the Parties may reasonably agree from time to time. Payment for
undisputed invoices received by the Service Recipient shall be due within sixty
(60) days after the billing date. Any fees and expenses not paid by the due date
thereof shall accrue interest at the safe harbor interest rate based on the
applicable Federal rate as set forth in U.S. Treasury Regulations Section
1.482-2(a)(2)(iii)(B). All fees and expenses shall be invoiced and payable in
U.S. dollars.

4.2
Yearly Reconciliation. The Parties shall perform a yearly reconciliation for the
compensation amounts paid as follows:

a.
Administrative Services Yearly Reconciliation.

i.
As soon as reasonably practicable following the close of each Year during the
Term of this Agreement, the Parties will calculate the total service fee with
respect to the activities listed in Exhibit A, subsection 1 (“Administrative and
Support Services”) owing under this Agreement for the Year (the “Exhibit B
Administrative Services Fees”) by calculating the Service Provider’s Costs with
respect to such services and applying the mutually agreed mark-up percentage for
such services determined in accordance with Exhibit B, and adding the amount of
any third-party costs reimbursable under Exhibit B paragraph (c) that relate to
such services. As soon as reasonably practicable following the close of each
Year, the Parties shall also calculate the total amount of service fees actually
paid for the Year under Section 4.1 with respect to the activities listed in
Exhibit A, subsection 1 (“Administrative and Support Services”), adding the
amount of any third-party costs reimbursable under Exhibit B paragraph (c) that
relate to such services (the “Actual Administrative Services Fees”).

ii.
If, for any Year, the total Actual Administrative Services Fees is greater than
the Exhibit B Administrative Services Fees for such services, there shall be
deemed to exist an excess of service fee in an amount equal to the difference
between the total Actual Administrative Services Fees and the total Exhibit B
Administrative Services Fees for the Year (hereinafter “Administrative Services
Excess”).





--------------------------------------------------------------------------------





iii.
If, for any Year, the total Actual Administrative Services Fees is less than the
total Exhibit B Administrative Services Fees, there shall be deemed to exist a
shortfall in an amount equal to the difference between the total Exhibit B
Administrative Services Fees and the total Actual Administrative Services Fees
(hereinafter “Administrative Services Shortfall”).

b.
Other Services Yearly Reconciliation.

i.
As soon as reasonably practicable following the close of each Year during the
Term of this Agreement, the Parties will calculate the total service fee with
respect to the activities listed in Exhibit A, subsection 2 (“Other Services”)
owing under this Agreement for the Year (the “Exhibit B Other Services Fees”) by
calculating the Service Provider’s Costs with respect to such services and
applying the mutually agreed mark-up percentage for such services determined in
accordance with Exhibit B, and adding the amount of any third-party costs
reimbursable under Exhibit B paragraph (c) that relate to such services. As soon
as reasonably practicable following the close of each Year, the Parties shall
also calculate the total amount of service fees actually paid for the Year under
Section 4.1 with respect to the activities listed in Exhibit A, subsection 1
(“Other Services”), adding the amount of any third-party costs reimbursable
under Exhibit B paragraph (c) that relate to such services (the “Actual Other
Services Fees”).

ii.
If, for any Year, the total Actual Other Services Fees is greater than the
Exhibit B Other Services Fees for such services, there shall be deemed to exist
an excess of service fee in an amount equal to the difference between the total
Actual Other Services Fees and the total Exhibit B Other Services Fees for the
Year (hereinafter “Other Services Excess”).

iii.
If, for any Year, the total Actual Other Services Fees is less than the total
Exhibit B Other Services Fees, there shall be deemed to exist a shortfall in an
amount equal to the difference between the total Exhibit B Other Services Fees
and the total Actual Other Services Fees (hereinafter “Other Services
Shortfall”).

c.
Settlement of Excess or Shortfall Amounts.

i.
If, for any Year, (1) the sum of the Administrative Services Shortfall and the
Other Services Shortfall exceeds (2) the sum of the Administrative Services
Excess and the Other Services Excess (such excess amount, the “Net Shortfall”),
the Service Recipient shall pay such Net Shortfall to Service Provider within
thirty (30) days after the Exhibit B Administrative Services Fees, Exhibit B
Other Services Fees, Actual Administrative Services Fees, and Actual Other
Services Fees have been calculated for such Year.





--------------------------------------------------------------------------------





ii.
If, for any Year, (1) the sum of the Administrative Services Excess and the
Other Services Excess exceeds (2) the sum of the Administrative Services
Shortfall and the Other Services Shortfall (such excess amount, the “Net
Excess”), the Service Provider may (x) treat such Net Excess, in whole or in
part, as a contribution to the capital of the Service Provider; or (y) treat
such Net Excess, in whole or in part, as an overpayment to the Service Provider
that must be repaid to the Service Recipient within 30 days after the end of the
Year.

4.3
Withholding. Service Recipient shall be entitled to deduct from any payments to
Service Provider the amount of any withholding taxes with respect to such
amounts payable, or any taxes in each case required to be withheld by Service
Recipient to the extent that Service Recipient pays to the appropriate
governmental authority on behalf of Service Provider such taxes, levies, or
charges. Service Recipient shall, upon the request of Service Provider, deliver
to Service Provider proof of payment of all such taxes, levies, and other
charges and the appropriate documentation that is necessary to obtain a tax
credit, to the extent such tax credit can be obtained.

5.
ACCESS TO BOOKS AND RECORDS.

Service Provider shall maintain books and records pertaining to the Services
provided in any Year pursuant to this Agreement for ten (10) Years following the
performance of such Services and shall make them available for inspection and
audit, at Service Recipient’s expense, by a mutually acceptable independent
certified public accounting firm during normal business hours upon reasonable
prior written notice to Service Provider.
6.
CONFIDENTIAL INFORMATION

6.1
Obligations. The Parties acknowledge that, from time to time, one Party (the
“Disclosing Party”) may disclose to the other Party (the “Receiving Party”)
information that is marked as “proprietary,” or “confidential,” or which would,
under the circumstances, be understood by a reasonable person to be proprietary
and nonpublic (“Confidential Information”). The Receiving Party shall retain
such Confidential Information in confidence. Each Party shall use at least the
same procedures and degree of care that it uses to protect its own Confidential
Information of like importance, including those procedures used when disclosing
Confidential Information to Third Parties, and in no event less than reasonable
care.

6.2
Exceptions. Nothing in this Agreement shall prevent the disclosure by the
Receiving Party or its employees of Confidential Information that:

a.
Prior to the transmittal thereof to Receiving Party was of general public
knowledge;

b.
Becomes, subsequent to the time of transmittal to Receiving Party, a matter of
general public knowledge otherwise than as a consequence of a breach by
Receiving Party of any obligation under this Agreement;

c.
Is made public by Disclosing Party;





--------------------------------------------------------------------------------





d.
Was in the possession of Receiving Party in documentary form prior to the time
of disclosure thereof to Receiving Party by Disclosing Party, and is held by
Receiving Party free of any obligation of confidence to Disclosing Party or any
Third Party; or

e.
Is received in good faith from a Third Party having the right to disclose it,
who, to the best of Receiving Party’s knowledge, did not obtain the same from
Disclosing Party and who imposed no obligation of secrecy on Receiving Party
with respect to such information.

6.3
No Unauthorized Use. The Receiving Party shall refrain from using or exploiting
any and all Confidential Information for any purposes or activities other than
those contemplated in this Agreement or any other written agreement entered into
by and between the Parties.

6.4
Survival. The Parties’ obligations under this Article 6 shall survive the
termination of this Agreement for any reason whatsoever.

7.
OWNERSHIP OF INTANGIBLE PROPERTY

Service Provider agrees that all right, title and interest in and to any and all
Works will be owned exclusively by the Service Recipient. All Works, as
applicable, shall be considered “works made for hire” to the extent permitted
under applicable copyright law and will be considered the sole property of the
Service Recipient. To the extent such Works are not considered “works made for
hire,” all right, title, and interest to such Works, including, but not limited
to, all copyrights, patents, trademarks, rights of publicity, and trade secrets,
is hereby assigned by Service Provider to the Service Recipient and the Service
Provider agrees, at the Service Recipient’s expense, to execute any documents
requested by the Service Recipient or any successor in interest to the Service
Recipient, at any time in relation to such assignment. Service Provider further
acknowledges and agrees that any and all derivative works, developments, or
improvements based on the Works, shall also be deemed Works and all right, title
and interest therein shall be exclusively owned by the Service Recipient.
Service Provider shall cooperate with the Service Recipient and any of its
Affiliates, at no additional cost to such parties (whether during or after the
term of this Agreement), in the confirmation, registration, protection and
enforcement of the rights and property of the Service Recipient and its
successors in interest in such Works. The Service Provider shall be entitled to
use the Works only for purposes of performing the Services. The Service Provider
shall not at any time do or cause to be done, or fail to do or cause to be done,
any act or thing, directly or indirectly, contesting or in any way impairing
Service Recipient’s right, title, or interest in the Intangible Property. Every
use of any Works (and any derivative works, developments, or improvements based
on the Works) by Service Provider shall inure to the benefit of Service
Recipient.




--------------------------------------------------------------------------------





8.
USE OF TRADEMARKS

The Service Recipient shall grant the Service Provider a right to use its Marks
only in connection with the Services, provided that if the Service Recipient
provides the Service Provider with reasonable written trademark guidelines
governing the use of the Service Recipient’s Marks (which guidelines may be
updated by the Service Recipient from time to time with prior written notice to
the Service Provider), the Service Provider’s use of such Marks shall be subject
to such written guidelines so provided. Notwithstanding the foregoing, the
Service Provider will comply with all of the Service Recipient’s reasonable
instructions and quality control requirements regarding Service Provider’s use
of the Marks. The Service Provider acknowledges that any of the Service
Recipient’s Marks are owned and licensed solely and exclusively by the Service
Recipient, and agrees to use such Marks only in the form and with appropriate
legends as described by the Service Recipient. All use of the Marks and
associated goodwill will inure to the benefit of the Service Recipient. All
rights not expressly granted are reserved to the Service Recipient. The Service
Provider shall not remove, cover, or modify any proprietary rights notice or
legend placed by the other party on materials used in connection with this
Agreement.
9.
INDEMNIFICATION; LIMITATION OF LIABILITY

9.1
The Service Provider, to the maximum extent permitted by law, shall defend,
protect, indemnify and hold the Service Recipient and its officers, employees
and directors, as the case may be (“Indemnified Parties”), harmless from and
against any and all losses, demands, damages (including, without limitation,
special, consequential and punitive damages awarded to Third Parties), claims,
liabilities, interest, awards, actions or causes of action, suits, judgments,
settlements and compromises relating thereto, and all reasonable attorney’s fees
and other fees and expenses in connection therewith (“Losses”) which may be
incurred by an Indemnified Party, arising out of, due to, or in connection with,
directly or indirectly, the provision of the Services or failure to provide the
Services under this Agreement, except to the extent that such Losses are the
result of the gross negligence or willful misconduct of an Indemnified Party.

9.2
The Service Provider’s liability for aggregate Losses under this Agreement for
any cause whatsoever, and regardless of the form of action, whether in contract
or in tort, shall be limited to the payments made by the Service Recipient under
this Agreement for the specific Service that allegedly caused or was related to
the Losses during the period in which the alleged Losses were incurred. In no
event shall the Service Provider be liable for any Losses caused by the Service
Recipient’s failure to perform the Service Recipient’s obligations under this
Agreement.

9.3
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR AT LAW OR IN
EQUITY, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR PUNITIVE, SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES TO THE OTHER PARTY OR ANY OTHER
PERSON (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF BUSINESS PROFITS,
BUSINESS INTERRUPTION, ACTIONS OF THIRD PARTIES OR ANY OTHER LOSS) ARISING FROM
OR RELATING TO ANY CLAIM MADE UNDER THIS AGREEMENT OR THE PROVISION OR THE
FAILURE TO PROVIDE THE SERVICES.





--------------------------------------------------------------------------------





10.
TERM AND TERMINATION

10.1
Term. This Agreement shall commence on the Effective Date and continue until
terminated by either Party in accordance with this Section 10.1. Either party
may terminate this Agreement at its discretion by giving written notice to the
other party at least sixty (60) days before the proposed termination date.
Section 12.14 and Article 6 shall survive the termination of this Agreement. The
Service Recipient hereby specifically agrees and acknowledges that all
obligations of the Service Provider to provide any and all Services shall
immediately cease upon termination of this Agreement. The Service Provider
hereby specifically agrees and acknowledges that all of its rights to use Marks
pursuant to Article 8 of this Agreement shall immediately cease upon termination
of this Agreement. To the extent permitted by applicable law, neither Party
shall be liable to the other Party for, and each Party hereby expressly waives
any right to, any termination compensation of any kind or character whatsoever,
to which such Party may be entitled solely by virtue of termination of this
Agreement.

10.2
Rights and Duties on Termination. Upon termination of this Agreement for any
reason, each Party shall cease all use of the other Party’s Confidential
Information, and Service Recipient shall pay Service Provider all accrued and
unpaid fees for Services performed through the date of termination.

11.
COMPLIANCE WITH LAWS

11.1
General Compliance. The Parties shall at all times strictly comply with all
applicable laws, rules, regulations, and governmental orders, now or hereafter
in effect, relating to their performance of this Agreement. Each Party further
agrees to make, obtain, and maintain in force at all times during the term of
this Agreement, all filings, registrations, reports, licenses, permits, and
authorizations (collectively, “Authorizations”) required under applicable law,
regulation, or order for such Party to perform its obligations under this
Agreement. Service Recipient shall provide Service Provider with such assistance
as Service Provider may reasonably request in making or obtaining any such
Authorizations.

12.
GENERAL PROVISIONS

12.1
Notices. Any and all notices, elections, offers, acceptances, and demands
permitted or required to be made under this Agreement shall be in writing,
signed by the Party giving such notice, election, offer, acceptance, or demand
and shall be delivered personally, by messenger, courier service, telecopy,
first class mail or similar transmission, to the Party, at its address on file
with the other Party or at such other address as may be supplied in writing. The
date of personal delivery or the date of mailing, as the case may be, shall be
the date of such notice, election, offer, acceptance, or demand.





--------------------------------------------------------------------------------





12.2
Force Majeure. If the performance of any part of this Agreement by either Party,
or of any obligation under this Agreement, is prevented, restricted, interfered
with, or delayed by reason of any cause beyond the reasonable control of the
Party liable to perform, unless conclusive evidence to the contrary is provided,
the Party so affected shall, on giving written notice to the other Party, be
excused from such performance to the extent of such prevention, restriction,
interference, or delay, provided that the affected Party shall use its
reasonable best efforts to avoid or remove such causes of nonperformance and
shall continue performance with the utmost dispatch whenever such causes are
removed. When such circumstances arise, the Parties shall discuss what, if any,
modification of the terms of this Agreement may be required in order to arrive
at an equitable solution.

12.3
Successors and Assigns. This Agreement may not be assigned or otherwise conveyed
by any Party without the prior written consent of the other Party; provided
however that such prior written consent will not be required for an assignment
to an Affiliate of either Party. This Agreement shall be binding on and inure to
the benefit of the Parties hereto and their respective successors, successors in
title and assigns to the extent that such assignment is permitted under this
paragraph.

12.4
Entire Agreement, Amendments. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof, and supersedes
all prior agreements, understandings, and communications between the Parties,
whether oral or written, relating to the same subject matter. No change,
modification, or amendment of this Agreement shall be valid or binding on the
Parties unless such change or modification shall be in writing signed by the
Party or Parties against whom the same is sought to be enforced.

12.5
Remedies Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which the Party may be
lawfully entitled.

12.6
Other Persons. Nothing in this Agreement shall be construed to prevent or
prohibit the Service Provider from providing services to any other Person or
from engaging in any other business activity.

12.7
Not for the Benefit of Third Parties. This Agreement is for the exclusive
benefit of the Parties to this Agreement and not for the benefit of any Third
Party.

12.8
Further Assurances. Each Party hereby covenants and agrees that it shall execute
and deliver such deeds and other documents as may be required to implement any
of the provisions of this Agreement.

12.9
No Waiver. The failure of any Party to insist on strict performance of a
covenant hereunder or of any obligation hereunder shall not be a waiver of such
Party’s right to demand strict compliance therewith in the future, nor shall the
same be construed as a novation of this Agreement.

12.10
Integration. This Agreement constitutes the full and complete agreement of the
Parties.

12.11
Captions. Titles or captions of articles and paragraphs contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend, or describe the scope of this Agreement or the
intent of any provision hereof.

12.12
Number and Gender. Whenever required by the context, the singular number shall
include the plural, the plural number shall include the singular, and the gender
of any pronoun shall include all genders.





--------------------------------------------------------------------------------





12.13
Counterparts. This Agreement may be executed in multiple copies, each one of
which shall be an original and all of which shall constitute one and the same
document, binding on the Parties, and each Party hereby covenants and agrees to
execute all duplicates or replacement counterparts of this Agreement as may be
required.

12.14
Governing Law and Jurisdiction. THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN
THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICT OF LAWS RULES. THE
COURTS LOCATED WITHIN THE STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
OVER ANY AND ALL DISPUTES BETWEEN THE PARTIES HERETO, WHETHER IN LAW OR EQUITY,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND
DOCUMENTS CONTEMPLATED HEREBY AND THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HEREBY WAIVES AND
AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (A) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, (B) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE
FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR (C) ANY LITIGATION OR OTHER
PROCEEDING COMMENCED IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM.

12.15
Computation of Time. Whenever the last day for the exercise of any privilege or
the discharge of any duty hereunder shall fall on a Saturday, Sunday, or any
public or legal holiday, whether local or national, the Party having such
privilege or duty shall have until 5:00 p.m. (EST or, if in effect in New York,
EDT) on the next succeeding business day to exercise such privilege, or to
discharge such duty.

12.16
Severability. In the event any provision, clause, sentence, phrase, or word
hereof, or the application thereof in any circumstances, is held to be invalid
or unenforceable, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder hereof, or of the application of any
such provision, sentence, clause, phrase, or word in any other circumstances.

12.17
Costs and Expenses. Unless otherwise provided in this Agreement, each Party
shall bear all fees and expenses incurred in performing its obligations under
this Agreement.

12.18
Provisions of Law. A reference in this Agreement to a provision of law,
regulation, rule, official directive, request, or guideline (whether or not
having the force of law) of any governmental, intergovernmental or supranational
body, agency, department or regulatory, self-regulatory, or other authority or
organization is a reference to that provision as amended or re-enacted currently
or in the future.

12.19
Meaning in Notices. Unless a contrary indication appears, a term used in any
notice given under or in connection with this Agreement has the same meaning in
that notice as in this Agreement.

(The remainder of this page has been intentionally left blank)




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers effective as of the date first above written.
ROIVANT SCIENCES GMBH
 
MYOVANT SCIENCES GMBH
 
 
 
 
 
 
 
 
 
/s/ Marianne Romeo Dinsmore
 
/s/ Ruben Masar
By: Marianne Romeo Dinsmore
 
By: Ruben Masar
Title: Managing Director
 
Title: Secretary
Date: 13 February 2017
 
Date: 13 February 2017













































--------------------------------------------------------------------------------







EXHIBIT A
SERVICES PROVIDED
1.
Administrative and Support Services. Various administrative and supportive
services, which may include, but are not limited to:

(a) Payroll
(b) Accounts Receivable
(c) Accounts Payable
(d) General Administrative
(e) Corporate and Public Relations (including advertising, investor relations
and/or financial marketing)
(f) Meeting Coordination and Travel Planning
(g) Accounting and Auditing
(h) Tax
(i) Budgeting
(j) Treasury Activities
(k) Staffing and Recruiting
(l) Training and Employee Development
(m) Benefits
(n) Information and Technology Services
(o) Legal Services
(p) Insurance Claims Management
(q) Purchasing



And other similar services.
2.
Other Services

Administrative, research and development services whether provided directly or
by engaging employees, agents, consultants, contract research organizations,
vendors or any other Third Party, including, but not limited to:
(a)
Preparatory assistance in respect of the identification/location of potential
drug asset candidates

(b)
Perform/oversee due diligence to evaluate a drug candidate (including, but not
limited to, studying the compound, market demand, potential opportunities and
competitive landscape with respect to such drug candidate and probability of
commercial success of such drug candidate)

(c)
Engage, manage and oversee external consultants, whether individuals or
consulting companies, in connection with in-depth analyses of potential drug
investment opportunities and other activities relating to drugs and drug
candidates





--------------------------------------------------------------------------------





(d)
Form recommendations regarding potential drug investment opportunities and
deliver recommendations to the board of directors of the Service Recipient

(e)
Provide the board of directors of the Service Recipient with advice in
connection with the acquisition of drug assets and, if necessary, assist in
communications between the board of directors of the Service Recipient and the
sellers of the relevant drug asset in order for the Service Recipient to
negotiate and conclude agreements to acquire drug assets and related
intellectual property

(f)
Participate in meetings with regulatory authorities related to drug assets of
Service Recipient (within the parameters and guidelines provided by Service
Recipient)

(g)
Develop a plan for clinical testing with respect to a drug asset, identify
appropriate contract research organizations to be used in connection with such
clinical testing and contract with such contract research organizations (within
the parameters and guidelines provided by Service Recipient)

(h)
Select manufacturers to manufacture small batch sample of drug product for
purposes of clinical trials and contract with such manufacturers (within the
parameters and guidelines provided by Service Recipient)

(i)
Manage and oversee clinical trials and drug manufacturing to the extent such
clinical trials and drug manufacturing costs do not exceed established cost
parameters set by Service Recipient

(j)
Gather and analyze data obtained in connection with clinical trials and present
such information to the board of directors of the Service Recipient

(k)
Conduct final filings to obtain regulatory approvals with respect to a drug
asset

The Service Provider shall provide such other services as are agreed with the
Service Recipient from time to time.




















--------------------------------------------------------------------------------





EXHIBIT B
CALCULATION OF COMPENSATION FOR SERVICES PROVIDED
The fees set forth in this Exhibit B represent the entire amount to be paid by
the Service Recipient in connection with the Service Provider’s provision of the
Services, and any and all other costs and expenses associated with the Services
or the Agreement. In addition, the fees set forth in this Exhibit B include any
and all applicable federal, state or local sales or use tax payable in
connection with the Services or the Agreement.
Except as otherwise agreed to by the Parties from time to time, Service
Recipient shall compensate Service Provider for its Services rendered and Costs
incurred under this Agreement in accordance with the following:
(a)
Service Recipient shall reimburse Service Provider for its Costs, excluding
third-party costs as provided in (c), incurred in providing the Administrative
and Support Services described in Exhibit A or in making, obtaining, and
maintaining in force the Authorizations as described in Section 11.1, and shall
further pay Service Provider a mark-up on such costs. The mark-up shall be based
on the mark-up percentage that the Parties mutually agree is consistent with the
financial returns of independent companies performing similar services. The
Parties shall review and (if necessary) update the mark-up percentage on an
annual basis.

(b)
Service Recipient shall reimburse Service Provider for its Costs, excluding
third-party costs as provided in (c), incurred in providing the Other Services
described in Exhibit A, and shall further pay Service Provider a mark-up on such
costs. The mark-up shall be based on the mark-up percentage that the Parties
mutually agree is consistent with the financial returns of independent companies
performing similar services. The Parties shall review and (if necessary) update
the mark-up percentage on an annual basis.

(c)
If the Service Provider engages a third party pursuant to Section 3.4 hereof,
the Service Recipient shall reimburse the Service Provider for all reasonable
and actual out-of-pocket costs incurred by the Service Provider in connection
with such engagement.





